Concurring Opinion by
Judge Doyle :
I concur in the result reached by the majority, but I ¡agree with the position asserted by DEB. that the standard for determining immunity from suit of a public official was established by the Pennsylvania Supreme Court in DuBree v. Commonwealth, 481 Pa. 540, 393 A.2d 293 (1978), filed on October 6,1978, and that the actions of each township supervisor must be individually examined under that standard. ¡Such an examination here might very well establish that the immunity defense is ¡applicable to several supervisors because their particular participation, i.e., approval of the application for a permit to DEB, was solely in a representative capacity and did not involve either direct or indirect supervision of the contractor. The imposition of liability on those individuals, based on this type of limited involvement, could not help but conflict with the basic premise of DuBree that
[i]n order to discharge his duties effectively, a public servant must be free to exercise his judgment unhampered by the fear of unpredictable liability. Where the nature of the servant’s decision or action in question is such that it may not be measured against a predictable standard of care, the possibility of litigation may tend to discourage the making of clear choices. It is in the public interest to avoid such a chilling effect upon the servant’s performance of his duties.
481 Pa. at 544, 393 A.2d at 295.